UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 15-6956


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SAMUEL CLIVE PHILLIPS, a/k/a Jungle, a/k/a Culture, a/k/a
David,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.      Henry Coke Morgan, Jr.,
Senior District Judge. (2:93-cr-00131-HCM-5)


Submitted:   October 8, 2015                 Decided:   November 6, 2015


Before MOTZ and WYNN, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Vacated and remanded by unpublished per curiam opinion.


Samuel Clive Phillips, Appellant Pro Se.        Kevin Michael
Comstock, Assistant United States Attorney, Norfolk, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Samuel Clive Phillips appeals the district court’s order

denying     his    18    U.S.C.         § 3582(c)(2)        (2012)     motion    seeking   a

sentence     reduction            under       Amendment       782    to    the   Sentencing

Guidelines.        Because we conclude that the district court erred

in finding that Phillips’s Guidelines range was unchanged by the

Amendment,        we    vacate      and       remand   to     the    district    court    for

further proceedings.

     “We review a district court’s decision under § 3582(c)(2)

for abuse of discretion, and its ruling as to the scope of its

legal authority under § 3582(c)(2) de novo.”                              United States v.

Mann, 709 F.3d 301, 304 (4th Cir. 2013).                             “We are obliged to

accord      substantial             deference          to      a      district        court’s

interpretation of its own judgment.”                          Id. at 305.        A district

court abuses its discretion, however, if it fails or refuses to

exercise    discretion,            or    if    it    relies    on    erroneous    legal    or

factual premises.            James v. Jacobson, 6 F.3d 233, 239 (4th Cir.

1993).

     Under § 3582(c)(2), a district court may reduce the term of

imprisonment “of a defendant who has been sentenced . . . based

on a sentencing range that has subsequently been lowered . . .

if   such    a     reduction        is        consistent      with    applicable      policy

statements       issued      by    the    Sentencing        Commission.”         18    U.S.C.

§ 3582(c)(2);          see    also        U.S.       Sentencing       Guidelines       Manual

                                                 2
§ 1B1.10, p.s. (2014).             “Eligibility for consideration under 18

U.S.C. § 3582(c)(2) is triggered only by an amendment . . . that

lowers the applicable [G]uideline range.”                        USSG § 1B1.10 cmt.

n.1(A).       “In     determining      whether,          and    to    what   extent,     a

reduction     in    the      defendant’s       term       of     imprisonment        under

[§ 3582(c)(2)] and this policy statement is warranted, the court

shall determine the amended guideline range that would have been

applicable     to     the    defendant        if    the        amendment(s)     to     the

guidelines listed in subsection (d) had been in effect at the

time the defendant was sentenced.”                    USSG § 1B1.10(b)(1), p.s.

(2014).

      At sentencing, Phillips was attributed with 24.06 kilograms

of cocaine base.          Under Amendment 782, Phillips’s base offense

level is 36, rather than the base offense level of 42 with which

he   was   attributed       at   sentencing.         USSG       § 2D1.1(c)(2)       (2014)

(providing for offense level 36 for offense involving at least

8.4 kilograms, but less than 25.2 kilograms of cocaine base).

After adding the five levels to his offense level that were

added to his original offense level, and in conjunction with his

category I criminal history, Phillips’s Guidelines range is now

324-405     months.         USSG    Ch.   5,       pt.    A     (sentencing     table).

Accordingly,       Phillips’s       Guidelines       range       of   life    has     been

reduced under Amendment 782.



                                          3
      We   thus     conclude     that     the    district          court    erred     in

determining       that     Amendment     782    did        not    lower    Phillips’s

Guidelines range.          Accordingly, we vacate the district court’s

order and remand so that the court may consider whether to grant

any   sentence     reduction    for     which   Phillips          is   eligible.      We

dispense   with      oral     argument    because          the    facts    and     legal

contentions   are        adequately    presented      in    the    materials     before

this court and argument would not aid the decisional process.



                                                             VACATED AND REMANDED




                                         4